Citation Nr: 0832867	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
nasal injury with deviated nasal septum, status post 
septoplasty.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for chipped teeth #8, 
#24, and #25.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral ear 
infection, to include recurrent otitis media, to include as 
secondary to service-connected disability.  

4.  Entitlement to service connection for diabetes mellitus, 
type II.  

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased (compensable) rating for 
scars, residuals of first and second degree burns, both hands 
and right cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

The case was remanded by the Board in February 2006.

The issues of service connection for PTSD and an increased 
rating for scars, residuals of first and second degree burns, 
bilateral hands and right cheek, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for nasal injury with 
deviated nasal septum, status post septoplasty, and for 
chipped teeth, #8, #24, and #25, in August 1976, and again 
denied service connection for nasal injury with deviated 
nasal septum, status post septoplasty, in January 2001.  The 
RO also denied service connection for bilateral ear 
infections, to include recurrent otitis media, to include as 
secondary to service-connected disability, in January 2001.  
The veteran did not appeal.

2.  Since the final August 1976 decision for the chipped 
teeth claim and the final January 2001 decision for the 
septoplasty and ear disorder claims, evidence relating to an 
unestablished fact necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the claims 
has not been received.  

3.  Diabetes mellitus was not manifest in service and is 
unrelated to service.  

4.  Diabetes mellitus was not manifest to a degree of 10 
percent within one year of service discharge.  Exposure to 
Agent Orange in service is not shown.  

5.  A neck condition was not manifest in service and is not 
currently shown.


CONCLUSIONS OF LAW

1.  The January 2001 RO decision denying service connection 
for nasal injury with deviated nasal septum, status post 
septoplasty is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for nasal injury with deviated nasal septum, status post 
septoplasty based on new and material evidence are not met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The August 1976 RO decision denying service connection 
for chipped teeth #8, #24, and #25 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The criteria to reopen the claim for service connection 
for chipped teeth #8, #24, and #25 based on new and material 
evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

5.  The January 2001 RO decision denying service connection 
for residuals of nasal injury and for bilateral ear 
infections, to include otitis media, to include as secondary 
to service-connected disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  The criteria to reopen the claim for service connection 
for residuals of nasal injury and for bilateral ear 
infections, to include otitis media, to include as secondary 
to service-connected disability, based on new and material 
evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

7.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  The criteria for service connection for neck disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through January 2002, 
August 2002, March 2006, and September 2007 letters to the 
veteran that addressed all three notice elements.  The 
letters informed the veteran of the evidence required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.

The notice required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), concerning the evidence necessary to reopen the claim 
for service connection for ear disorders was not given prior 
to the initial adjudication in March 2003.  Neither was the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), concerning effective dates and degree of disability.  
These notices were provided in March 2006 and September 2007, 
respectively.  The lack of such a pre-decision notice is not 
prejudicial.  Notice was provided prior to the last RO 
adjudication which was in June 2008.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements.  The claims for 
service connection for nasal, tooth, and ear disorders have 
not been reopened.  The evidence does not show that the 
veteran suffered a diabetes mellitus or neck event, disease, 
or injury in service.  Therefore, the Board concludes that 
examination for these claimed disabilities is not necessary 
to decide these claims.  VA has satisfied its assistance 
duties.

Nasal, tooth, and ear disorder claims 

The RO denied service connection for the nasal and tooth 
disorder claims in August 1976 and again for the nasal 
disorder claim in January 2001.  The RO also denied service 
connection for the ear disorder claim in January 2001.  The 
veteran was notified of these decisions and of his appellate 
rights by letters dated in September 1976 and January 2001, 
respectively.  He did not appeal.  Thus, the rating decisions 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The bases of the decisions were that the veteran's 
disabilities were due to his own willful misconduct and that 
new and material evidence had not been received.

At the time of the August 1976 and January 2001 decisions, 
there were service medical records showing that in September 
1975, the veteran got intoxicated, fell, hit the deck of the 
ship and injured his nose and teeth.  The veteran stated in 
September 1975 that he had been going to the mess deck to get 
something to eat, when he passed out and fell face flat onto 
the floor, breaking his nose and teeth.  He indicated that 
alcoholic intoxicants, narcotics, drugs, or misconduct was 
involved and that he was intoxicated at the time.  The RO 
found in August 1976 that the disabilities were due to the 
veteran's own willful misconduct.  

In July 1980 and in July 2000, the veteran stated that his 
nasal disorder had affected his ears.  He repeated this in 
April 2001.

In March 1994, the veteran stated that it was the Coast Guard 
that had furnished him the alcohol that got him intoxicated 
in service, and the Coast Guard was responsible for his well 
being.  He repeated this in April 2001.  

In June 2007, the veteran stated that the incident in service 
was not misconduct.  He felt that his rights to due process 
were being violated if he were found to have engaged in 
misconduct without there having been even an Article 15 
charge in service.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated in the line of 
duty in active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may not 
be granted for disability which is the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  Id.  An 
injury or disease incurred during service will be deemed to 
have been incurred in the line of duty and not the result of 
the veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in service, unless such injury or 
disease was a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  

The evidence submitted since the last final tooth disorder 
decision in August 1976 and the last final nasal and ear 
disorder decisions in January 2001 is not sufficient to 
reopen the claims.  The March 1994 statement indicating that 
the Coast Guard had furnished him the alcohol that got him 
intoxicated is new to the tooth claim, but it is not 
material.  Who furnishes the alcohol is not germane to the 
issue of the veteran's willful intoxication, misconduct, or 
alcohol abuse.  

The April 2001 repetition of the July 1980, March 1994, and 
July 2000 statements indicating that his nasal disorder 
caused his ear disorder are not new concerning the claims for 
service connection for nasal and ear disorders.  The earlier 
statements were previously considered in January 2001.  The 
April 2001 repetition that the Coast Guard had furnished him 
alcohol and was responsible for him is not material for the 
teeth disorder claim, as indicating who furnished the alcohol 
is not indicating that he did not willfully become 
intoxicated or willfully commit misconduct or willfully abuse 
alcohol.  The June 2007 statement from the veteran that the 
incident in service was not misconduct is not new for the 
nose and ear claims, as the veteran had already attempted to 
fault the Coast Guard in March 1994.  

The evidence still does not show that the injuries the 
veteran sustained in September 1975 were not due to his own 
willful misconduct.  Since new and material evidence has not 
been received concerning the claims, the claims may not be 
reopened and remain denied.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  

Diabetes

There is no indication of diabetes mellitus in service, and 
the veteran does not contend that it was present in service.  
He claimed in March 2002 that it was due to stress and 
related injuries.  

His VA examination in June 1976 did not find diabetes 
mellitus, and his glucose was negative at that time.  Recent 
VA medical records show the veteran has a current diagnosis 
of diabetes mellitus.  For instance, it is diagnosed in July 
2004.  At that time, the veteran stated that it had been 
diagnosed in 1986.  

In addition to the service connection laws and regulations 
above which apply, for diabetes mellitus, the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, indicate 
that diabetes mellitus is presumed service-connected in the 
cases of veterans who were exposed to Agent Orange in service 
or who served in Vietnam during the Vietnam Era (in which 
case Agent Orange exposure is presumed).

No medical evidence shows that diabetes mellitus was manifest 
in service or that it is related to service.  Nor does any 
medical evidence show that it was manifest to a degree of 10 
percent within one year of service discharge, or that it was 
proximately due to or the result of a service-connected 
disability.  Furthermore, there is no indication that the 
veteran served in the Republic of Vietnam or that he was 
exposed to Agent Orange in service.  He does not even claim 
that he served in Vietnam or that he was exposed to Agent 
Orange in service.  Therefore, the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, indicating 
that diabetes mellitus is presumed service-connected in the 
cases of veterans who were exposed to Agent Orange in service 
or who served in Vietnam during the Vietnam Era, do not 
assist him.  In light of the above, service connection for 
diabetes mellitus is not warranted.  The veteran feels that 
diabetes mellitus was caused by service, but being a 
layperson, his opinion on this medical matter is of no 
probative value.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Neck

There is no medical evidence at all of record indicating that 
the veteran sustained a neck disease or injury in service, or 
that he has a current neck disorder, related to service or 
otherwise.  In order to establish service connection, there 
must be the existence of a current neck disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  No competent 
medical evidence of record indicates that the veteran 
currently has a neck disorder.  In light of the above, 
service connection is not warranted for neck disorder.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The applications to reopen the claims for service connection 
for residuals of nasal injury with deviated nasal septum, 
status post septoplasty; chipped teeth #8, #24, and #25; and 
bilateral ear infections, to include recurrent otitis media, 
to include as secondary to service-connected disability; are 
denied.

Service connection for diabetes mellitus is denied.

Service connection for neck condition is denied.

REMAND

The Board found in February 2006 that VA examinations of the 
veteran are necessary to decide his claims for service 
connection for PTSD and an increased rating for his scars of 
his hands and right cheek, but VA has been unsuccessful to 
date in examining the veteran due to his incarceration, 
currently in a Virginia Department of Corrections facility.  
The Court has held that VA must tailor its assistance to the 
peculiar circumstances of obtaining examination of an 
incarcerated claimant.  Bolton v. Brown, 8 Vet. App. 185 
(1995).  The Bolton Court indicated that alternative means to 
obtain examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA or 
fee-basis examiner to the correctional facility to conduct 
the examination.

The AOJ has not documented its attempts to examine the 
veteran according to all three alternate means described in 
Bolton or shown that it has exhausted all three of the 
alternatives set forth in Bolton in order to schedule the 
veteran for the VA examinations.  Thus, the claim is remanded 
to attempt to schedule the veteran for the examinations.

With regard to the claim for PTSD, the veteran asserted in 
October 2002 that he has PTSD as a result of putting out a 
fire aboard a barge on a river near Memphis while serving 
aboard a buoy tender.  The barge fire stressor has not yet 
been verified.  

Also, service medical records show that in December 1972, he 
was treated for first and second degree burns on the backs of 
both hands, and second degree burns on the right side of his 
face, after a flash fire started as he was pouring gasoline 
into his car's carburetor.  In August 1976, the RO granted 
service connection for scars, residuals of first and second 
degree burns, both hands and right cheek, based on these 
burns.  There has not been an examination yet to evaluate his 
current claim for an increased rating for his scars.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to provide the 
names and addresses of all medical care providers 
who have provided treatment for psychiatric or 
hand or right cheek burn scar problems since 
August 2004.  After securing any necessary 
releases, the RO should obtain those records of 
treatment.

2.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the RO 
should afford the veteran a VA psychiatric 
examination to determine the nature, extent 
and etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted, and the examiner should rule in 
or exclude a diagnosis of PTSD.  The report 
of examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it is 
at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner should 
indicate the stressor(s) underlying that 
diagnosis.  In offering his impressions, the 
examiner must acknowledge and discuss the 
lay evidence of a continuity of symptoms 
since service.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  The RO should arrange for the veteran to be 
scheduled for a VA dermatology examination to 
assess the current severity of his service-
connected scars, residuals of first and second 
degree burns, both hands and right cheek.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination and the examination report must state 
whether such review was accomplished.  a) The 
examiner should specifically note whether any 
scar is tender, superficial, unstable, poorly 
nourished, is productive of repeated ulceration 
or is painful on objective demonstration and 
whether it results in any limitation of function 
of the affected area (a superficial scar is one 
not associated with underlying soft tissue 
damage, and an unstable scar is one where, for 
any reason, there is frequent loss of covering of 
skin over the scar).  b) The size (width and 
length) of each scar should be measured, and each 
disfiguring characteristic of the scarring should 
be specifically noted, considering that there are 
eight disfiguring characteristics, including 
scars of a certain size, changes in contour of 
the skin, adherence to underlying tissue, certain 
pigment changes, changes in skin texture, absence 
of underlying tissue of a certain dimension, and 
indurated and inflexible skin of a certain 
dimension.  Photographs of the affected areas 
should be taken and associated with the 
examination report.

4.  In the event the veteran is unavailable for 
examination, document for the record all 
alternative steps undertaken in the attempts to 
schedule the veteran for the VA examinations.  
The AOJ is specifically directed to document all 
attempts taken under Bolton to schedule the 
veteran for VA examinations related to his 
claims.

5.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claims.  If any benefit 
sought on appeal is not granted to the veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case and give them 
the appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


